Exhibit 10.16

Execution Version

 

FIRST AMENDMENT
TO

SHARE PURCHASE AGREEMENT

 

This First Amendment to Share Purchase Agreement, dated as of September 27, 2019
(this “Amendment”), is by and among ALON PARAMOUNT HOLDINGS, INC., a Delaware
corporation (“Seller”), and GCE HOLDINGS ACQUISITIONS, LLC, a Delaware limited
liability company (“Buyer”). Seller and Buyer are from time to time referred to
herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Seller and Buyer are parties to that certain Share Purchase Agreement
by and between Seller and Buyer dated April 29, 2019 (the “Purchase Agreement”);
and

 

WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as further
described in this Amendment.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

 

1.Definitions.  All capitalized terms used and not defined in this Amendment
shall have the meanings ascribed thereto in the Purchase Agreement unless
expressly provided otherwise in this Amendment, and all rules as to
interpretation and usage set forth therein shall apply hereto

2.Section 1.1 (Definitions).  The definition of “Long Stop Date” in Section 1.1
of the Purchase Agreement is hereby deleted in its entirety and replaced as
follows: 

““Long Stop Date” means August 27, 2019 unless Buyer extends such date to
September 27, 2019 as permitted and pursuant to Section 9.2, provided that if
Buyer elects to extend the Long Stop Date to September 27, 2019 pursuant to
Section 9.2 and the Closing has not occurred as of September 27, 2019, then the
Long Stop Date shall be extended to the date set forth in Section 9.4.”

3. Section 9.4 (Further Extension of Long Stop Date). The following paragraph is
hereby added as a new Section 9.4 of the Purchase Agreement: 

“Without limiting or modifying the provisions of Section 9.2, the Parties hereby
agree to extend the Long Stop Date to October 4, 2019.”

4. Instrument of Amendment.  Seller and Buyer acknowledge and agree that this
Amendment constitutes a written amendment signed by each Party to the Purchase
Agreement and fulfills the requirements of an amendment contemplated by Section
11.1 of the Purchase Agreement.  Upon the effectiveness of this Amendment, each
reference in the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the
Purchase Agreement as modified by this Amendment. 

 





4.Ratification.  Except as otherwise set forth herein, the Purchase Agreement is
hereby ratified, confirmed and approved in all respects. 

5.Entire Agreement.  This Amendment (which term shall be deemed to include any
annexes, schedules and disclosure schedules hereto), the Purchase Agreement
(which term shall be deemed to include the annexes, schedules and disclosure
schedules thereto and the other certificates, documents and instruments
delivered thereunder), as amended from time to time, and the other Transaction
Documents constitute the entire agreement among the Parties and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter hereof and thereof.   

6.Governing Law.  This Amendment and the rights and obligations of the Parties
hereto shall be governed, construed, and enforced in accordance with the laws of
the State of Delaware.

7.Expenses. All fees, costs and expenses incurred by Seller or Buyer in
negotiating this Amendment, conducting the non-binding discussions contemplated
herein or consummating the transactions contemplated by this Amendment shall be
paid by the Party incurring the same, including legal and accounting fees, costs
and expenses. 

8.Counterparts.  This Amendment may be executed in multiple counterparts and by
the different Parties in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signed counterparts of this Agreement may
be delivered by facsimile and by scanned pdf image.  

 

[Signature page follows.]

2 



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized representative(s) effective as of the
day and year first written above.  

 

“Seller”

 

ALON PARAMOUNT HOLDINGS, INC.

 

 

By:

/s/ FREDEREC GREEN

 

 

Name:

Frederec Green

Title:

EVP

 

 

 

 

By:

/s/ MARK PAGE

 

 

Name:

Mark Page

Title:

EVP

 

[Signature Page to First Amendment to SPA]

 





“Buyer”

 

GCE HOLDINGS ACQUISITIONS, LLC

 

 

By:

/s/ RICHARD PALMER

 

 

Name:

Richard Palmer

Title:

President and CEO

 

[Signature Page to First Amendment to SPA]

 